Citation Nr: 1309618	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for generalized joint pain, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for renal insufficiency, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for urinary urgency and frequency, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for an acquired psychiatric disorder claimed as anxiety attacks, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for tremors and seizures, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and from June 1980 to September 1992, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

The claim first came before the Board in April 2007, at which time it was remanded for further development.  The case came before the Board again in October 2010 and April 2012.  On both occasions it was determined that further development was required and remands were issued.  

With regard to the issues of entitlement to service connection for a skin rash, generalized joint pain, renal insufficiency and urinary urgency and frequency, the requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

However, with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, tremors and seizures, headaches, fatigue,  short-term memory loss, sleep disturbance and erectile dysfunction, further development is still required.  Accordingly, those addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran has a skin disorder that began in or is otherwise related to his period of active duty.  

2.  The evidence shows that the Veteran's generalized joint pain has been attributed to known medical diagnoses that did not begin during service and are not otherwise etiologically related to service.  

3.  The evidence shows that the Veteran's renal insufficiency has been attributed to a known medical diagnosis that did not begin during service and is not otherwise etiologically related to service.  

4.  The evidence shows that the Veteran's urinary urgency and frequency has been attributed to a known medical diagnosis that did not begin during service and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has a skin disorder that began in or is otherwise related to his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for service connection for generalized joint pain have not been met.  38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.117, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for renal insufficiency have not been met.  38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.117, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for urinary urgency and frequency have not been met.  38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.117, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a skin rash, generalized joint pain, renal insufficiency and urinary urgency and frequency.  He asserts, in part, that these conditions are related to an undiagnosed illness.  

The Veteran served in Southwest Asia from September 1990 to March 1991.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) or 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran first claimed entitlement to service connection for the conditions listed above in May 2002.  In a March 2004 rating decision the RO denied entitlement to service connection.  The Veteran submitted a Notice of Disagreement (NOD) in May 2004.  The RO issued a Statement of the Case (SOC) in October 2004 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2004.  The Veteran's claim first came before the Board in April 2007 at which time it was remanded for further development.  The Board remanded the claim again in October 2010 and April 2012.  The development requested on the issues decided in this appeal has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives on those issues.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, that portion of the claim is once again before the Board for appellate review.

As a preliminary matter, the Board notes that service treatment records from the Veteran's second period of service are unavailable for review.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The evidence of record on the Veteran's claims includes service treatment records, private treatment records, records from the Social Security Administration, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

Skin Disorder

For the Veteran's claimed skin disorder, service treatment records from the Veteran's first period of service, from September 1974 to September 1977, are negative for any diagnoses, treatment or reports related to a skin disorder.  As noted above, service treatment records for the second period of service, from June 1980 to September 1992, are unavailable for review.  

VA treatment records from June 2002 indicate that the Veteran reported having a rash that has recurred intermittently on his chest since his period of service in the Persian Gulf.  He stated that the rash generally lasts only one to two days.  Several macular darker skin colored areas were noted on the Veteran's chest and legs, though there were no active rash or lesions noted.  

In December 2003 the Veteran was afforded a VA examination in support of his skin disorder claim.  During that examination the Veteran stated that he has developed small indurate papules on his hands, arms, chest and abdomen since 1992.  He reported that these last for a few days and then crust over and heal with hyperpigmentation.  He indicated that the papules do not itch, but that they do burn.  Physical examination revealed a few 2 to 4 millimeter lightly pigmented macules present on the chest, forearms and abdomen.  There was no evidence of vesicles, bulla, erosions or crusting and no active dermatitis.  The examiner diagnosed the Veteran with postinflammatory hyperpigmentation of the chest and arms or uncertain etiology.  The examiner also diagnosed tinea pedis and tinea manuum, manifested by severe scaling of his feet and right hand and nail thickening.  

In January 2003 the Veteran was also afforded a Gulf War examination.  During that examination the Veteran reported that he was exposed to hazardous chemical when he blew up Iraqi ammunition dumps.  He reported being told that these contained nerve gas and other chemical agents.  He also reported breathing contaminated air from burning oil wells.  

VA treatment records from February 2004 show continued reports of a recurrent skin problem since the Veteran's Persian Gulf service.  The Veteran reported that he intermittently develops blistering fluid-filled lesions of the skin which gradually enlarge and then regress over about a week's duration, leaving hyperpigmented areas on their place.  Examination showed small blisters on the left chest and multiple areas of hyperpigmentation.  Subsequent treatment records show consistent reports and findings.  

In January 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran reported that his skin disorder is manifested by welts that appear on his head and chest.  He explained that these appear to be water blisters of varying size, but sometimes have purulent discharge.  He stated that he has a breakout approximately once a month.  

In August 2009 the Veteran was afforded an additional VA examination.  During that examination the Veteran reiterated his previous assertions regarding his skin condition and also stated that he gets a generalized rash with sun exposure.  Physical examination showed definite drying of the palms and flexor aspects of the fingers, but without vesicle formation.  Two non-inflamed vesicles were observed on the chest.  The examiner noted that the history of vesicles was consistent with dyshidrotic eczema and immunologic reaction to fungal infections, including tinea rubrum.  However, the examiner observed that the condition had not improved with antifungal topical medication.  Tinea manuum and tinea pedis were also diagnosed, but the examiner stated that these had been adequately treated and were not likely the cause of any vesicular formation, dry skin or scaling.  The examiner did state that the generalized rash occurring after sun exposure may be due to generalized herpatic eruption and was not likely caused by environmental exposures in the Persian Gulf.  

In December 2010 the Veteran was afforded another VA examination.  The examiner stated that the Veteran has diagnoses of onychomycosis of the fingernails and toenails that is not related to military service, including service in Southwest Asia.  The examiner also stated that the Veteran has dyshidrotic eczema that is also not likely the result of military service.  

In July 2012 the Veteran was afforded yet another VA examination in support of his claim.  During that examination the Veteran once again reported consistent symptomatology and provided a history of a skin condition beginning during his period of active service in 1991.  Dishydrotic eczema, dystrophic nails and tinea pedis were diagnosed.  The examiner stated that these conditions were not due to active service, did not have their onset in active service and were not related to an undiagnosed illness.  In so noting, the examiner stated that they were diagnosable conditions and that the service treatment records were silent on them.  

Records received from the Social Security Administration consist of both VA and private treatment records.  These records show reports of a skin condition consistent with those already discussed.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a skin disorder that either began in or is otherwise related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disabilities are related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had skin outbreaks since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  The VA examiner's reliance on the silence of service medical records for any evidence of a skin condition as a rationale for his negative opinion is highly questionable as service treatment records are not available for the Veteran's second period of service, the period during which he states his skin condition began.  

In sum, the Board is satisfied that service connection is established for the Veteran's skin disorder and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

Generalized Joint Pain

Service treatment records are also negative for reports or treatment related to any type of generalized joint pain.  Service treatment records for the Veteran's first period of service show that he injured his right shoulder in 1975 and that he complained of a sore left knee from playing basketball in August 1977.  As noted, service treatment records for the Veteran's second period of service are unavailable for review.  

VA treatment records dating back to 2002 indicate that the Veteran reported joint pain in his elbows.  He denied having gout or arthritis.  

The Veteran was afforded a VA examination in support of his claim in January 2004.  During that examination the Veteran complained of stiffness, locking, fatigability and lack of endurance with regard to his left elbow.  He also complained of swelling, stiffness, pain and giving way with regard to his left knee.  The Veteran stated that his elbow pain began in May 2002 and that left knee pain began in 1992 after returning from the Gulf War.  Physical examination revealed objective evidence of painful motion, including wincing, the Veteran moved his arms or legs.  Guarding movement and limping was also observed, as was an antalgic gait favoring the left knee.  The examiner observed a small, mild lateral effusion on the left knee.  Radiographic imagery showed bilateral degenerative spurring of the knees and bilateral degenerative spurring of the elbows.  The examiner observed that all of the same complaints, both elbows and knees, with left side symptoms more severe than the right side, are well documented in prior medical records.  The examiner stated that the arthritis changes observed on examination were undoubtedly the result of problems and pain the Veteran complained of beginning in approximately 1975.  

In January 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran stated that his reported joint pain was specific to his knees and elbows.  He stated that he assumed it was a result of age.  He reported that his knee and elbows swell and that he has been prescribed medication to address joint inflammation.  When asked to describe the swelling the Veteran stated that it usually lasts for about three days and occurs approximately twice a year.  He noted that he first started having these types of problems in 2003.  

In August 2009 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran complained of polyarthalgia and joint pain.  Physical examination showed that range of motion in all joints was full and free.  The Veteran's gait and posture were antalgic.  The examiner diagnosed seronegative spondyloarthropathy with bilateral sacroiliac joint degenerations.  He stated that this was likely a reactive arthritis causing vertebral sacroiliac and generalized joint pain and that the Veteran's joint pain was not likely related to environmental exposure during his time in the Persian Gulf.  

The Veteran was afforded another VA examination in December 2010.  During that examination the Veteran reported increasing stiffness in the right shoulder, increasing swelling and pain in both knee and current swelling and pain in both ankles.  The examiner found that the Veteran has reactive arthritis, which is very likely a reactivation of Reiter disease.  The examiner noted that this typically occurs in the fifth decade of life and that it is not likely caused by military service or by any exposure as a result of service in Southwest Asia.  The Veteran stated that he has never had resolution of pain and swelling in his knees or ankles as a result of taking indomethacin or colchicine.  The examiner noted that this was further corroborating evidence that the Veteran may not have gout, but rather likely has seronegative reactive polyarthropathy and spondyloarthropathy consistent with reactivation of Reiter disease.  The examiner diagnosed that condition and also diagnosed degenerative joint disease and a capsular tear of the right shoulder.  He stated that the right shoulder disorder was at least as likely as not caused by recurrent dislocations early in the Veteran's military service.  He also stated that the seronegative spondyloarthropathy of the knees and ankles was not caused by service.  

The most recent VA examination was performed in July 2012.  During that examination the Veteran reported current right shoulder and right knee pain.  He stated that he banged his right knee in 1976 and on several subsequent occasions in service.  The examiner diagnosed the Veteran with bilateral knee osteoarthrosis and found that this condition was not caused by or the result of military service.  In so finding, the examiner noted that the first evidence of any knee condition was mild degenerative spurring shown in 2004.  The examiner also found that there was no objective evidence of any undiagnosed condition and no objective evidence of any presumptive Gulf War condition.  

Records received from the Social Security Administration consist of both VA and private treatment records.  These records show reports of a joint pain condition consistent with those already discussed.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for generalized joint pain, including as due to an undiagnosed illness.  Accordingly, entitlement to service connection for that condition is not warranted.  

As a preliminary matter, the Board does observe that service connection has been granted for a right shoulder disorder.  In so finding, it was noted that the Veteran injured his right shoulder in service while playing football.  

With regard to the portion of that claim pertaining to a claimed undiagnosed illness, the Board finds that there is no such undiagnosed illness manifested by joint pain.  In so finding, the Board notes that several VA examiners have found that the Veteran's reported joint pains are due to actual diagnosed conditions.  Entitlement to service connection based on undiagnosed illness may not be granted when the symptomatology is due to an actual diagnosed condition.  Accordingly, that portion of the claim must be denied.

To establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

Although the evidence of record reveals that the Veteran has reported joint pain, the claim fails because of the lack of evidence an in-service incurrence or injury and the lack of evidence of a nexus between the disabilities noted and an in-service incurrence or injury.  In so finding, the Board notes the numerous VA examinations of record, most notably the examination performed in July 2012.  Specifically, the Board noted that the examiner who conducted that examination considered the entirety of the evidence of record, including relevant service treatment records.  The examiner noted that the Veteran's joint pain has no relation to any in-service injury.  The report included a thorough review of the evidence and a well-reasoned medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his joint pain is in some way related to service consists of his own statements and a report from a January 2004 VA examination.  Therein, the examiner stated that the arthritis changes observed on examination were likely the result of problems and pain the Veteran complained of beginning in approximately 1975.  The examiner provided absolutely no rationale for the opinion expressed and appears to have relied entirely on the Veteran's report in reaching that conclusion.  Accordingly, it is of limited probative value.  

The Board also notes that the Veteran's reports as to the onset of his specific joint pains are simply not credible.  Credibility is adjudicative, and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's statements as to the date of onset of his various joint pains have been inconsistent.  For example, during a January 2004 VA examination the Veteran stated that he had elbow pain that began in May 2002 and left knee pain that began in 1992.  During his January 2007 hearing the Veteran stated that he first started having problems with his joints in 2003.  During a July 2012 VA examination the Veteran stated that he banged his right knee in 1976.  Available service treatment records from the Veteran's first period of service, from September 1974 to September 1977, do show a left knee injury, but are negative for any evidence of a right knee injury.  Finally, several VA examiners have stated that the Veteran is a poor historian.  The fact that the record shows that the Veteran has been inconsistent regarding his reported symptomatology weighs greatly against his credibility.  His failure to be a strong historian, particularly in light of the fact that many years have passed since the in-service incident, is persuasive in weighing against his credibility.

In sum, with regard to credibility the Board places the greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes than it does on his more recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Cartright, 2 Vet. App. at 25.

The Veteran is competent to testify as to the events he experienced in service.  He is also competent to testify as to his in-service and post-service symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As noted, the Veteran's assertions as to the dates of onset for his various joint pains are not credible.  

The Board has fully considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a relationship between an in-service injury and any current generalized joint pain.  Even according the Veteran's vague assertions of symptoms some probative value, they are outweighed by the objective medical evidence indicating that his generalized joint pains are not related to an undiagnosed illness, his period of active service or any injury sustained therein.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disability and his period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the claimed condition is related to the Veteran's period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for generalized joint pain, including as due to an undiagnosed illness.  As there is a preponderance of evidence against the claim it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Renal Insufficiency

Moving on, the Board observes that the Veteran's available service treatment records make no mention of any problems related to renal insufficiency and that the Veteran has made no claim that his renal insufficiency dates back to either of his periods of active service.  Rather, that claim is based entirely on the Veteran's assertion that his renal insufficiency is due to an undiagnosed illness.

VA treatment records from June 2002 show that the Veteran was assessed with chronic renal insufficiency.  The Veteran indicated that he was receiving treatment for this condition from his private physician.  

In December 2003 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that the Veteran was not on dialysis and that there were no significant abnormalities on examination with the exception of elevated hypertension that gradually came under control.  The examiner diagnosed the Veteran with very mild elevation of creatinine with mild proteinuria that were both stable since at least the year 2000.  He noted that the BUN had never measured as abnormal.  He stated that, all factors considered, it was premature to classify the single variance in creatinine levels as a clinical renal insufficiency.  In so stating, the examiner noted that the variation may reflect the enlarged muscle mass of the Veteran.  

In January 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran reported being told that his kidneys are weak.  He stated that during an annual physical he was told that there was too much protein in his urine, but that the reason for this was never determined. 

The Veteran was afforded an additional VA examination in August 2009.  The examiner noted that the Veteran's creatinine levels had been stable since May 2006 with some recent improvement, possibly as a result of antihypertensive therapy.  He was diagnosed with mild renal insufficiency caused by hypertension.  The examiner stated that it was not likely that the condition was caused by environmental exposure.

Based on a December 2010 VA examination the Veteran was diagnosed with mild stage I chronic kidney disease.  The examiner stated that this was possibly caused by either a reactivation of Reiter disease or poorly controlled hypertension, neither of which were related to military service.  

In December 2011 VA obtained an opinion on the record on this issue.  Therein, a VA physician found that the Veteran's mild renal insufficiency was not likely caused by environmental exposure in the first Persian Gulf War, noting that there was no undiagnosed condition.  

The most recent VA examination was performed in July 2012.  During that examination the Veteran observed that there was no objective evidence of any undiagnosed condition.  The examiner did note that the Veteran had a diagnosis of chronic renal insufficiency with an unknown date of diagnosis that was possibly as early as 2000.  The examiner observed that the Veteran had constant proteinuria, but no other pertinent symptomatology.  The examiner opined that the Veteran's chronic renal insufficiency is not due to service, did not have its onset during service and is not related to any undiagnosed illness.  In so finding, the examiner stated that chronic renal insufficiency is a diagnosable condition.  The examiner also noted that the Veteran reported that his chronic renal insufficiency began several years after service in 1998.  He concluded that the Veteran's chronic renal insufficiency is likely due to his hypertension.  

Records received from the Social Security Administration consist of both VA and private treatment records.  These records show findings consistent with those discussed above.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for renal insufficiency.  Accordingly, entitlement to service connection for that condition is not warranted.  

With regard to the portion of that claim pertaining to a claimed undiagnosed illness, the Board finds that the Veteran does not have an undiagnosed illness manifested by renal insufficiency.  In so finding, the Board notes that several VA examiners' have found that the Veteran's renal insufficiency is due to an actual diagnosed condition.  Entitlement to service connection based on undiagnosed illness may not be granted when the symptomatology is due to an actual diagnosed condition.  Accordingly, that portion of the claim must be denied.

To establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

Although the evidence of record reveals that the Veteran has been diagnosed with chronic renal insufficiency, the claim fails because of the lack of evidence of an in-service incurrence or injury and the lack of evidence of a nexus between the Veteran's chronic renal insufficiency and an in-service incurrence or injury.  In so finding, the Board notes the numerous VA examinations of record, most notably the examination performed in July 2012.  Specifically, the Board notes that the examiner who conducted that examination considered the entirety of the evidence of record.  The examiner noted that the Veteran's chronic renal insufficiency did not begin in service and is not otherwise related to service.  Instead, the examiner determined that the Veteran's chronic renal insufficiency was related to his hypertension.  The report included a thorough review of the evidence and a well-reasoned medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his renal insufficiency is in some way related to service consists entirely of his own statements.  The Board has fully considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a relationship between his period of service and current chronic renal insufficiency.  Even according the Veteran's vague assertions of symptoms some probative value, they are outweighed by the objective medical evidence indicating that his chronic renal insufficiency is not related to an undiagnosed illness, his period of active service or any event therein.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disability and his period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the claimed condition is related to the Veteran's period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for renal insufficiency, including as due to an undiagnosed illness.  As there is a preponderance of evidence against the claim it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Urinary Dysfunction

Available service treatment records also make no mention of any problems related to urinary dysfunction and that the Veteran has made no claim that his urinary problems date back to his period of service.  Rather, that claim is based entirely on the Veteran's assertion that his urinary frequency and urgency are due to an undiagnosed illness.

The Veteran was afforded a VA examination in support of his claim in December 2003.  During that examination the Veteran reported increased frequency of urination.  He stated that during the daytime he voids between three and four times.  The examiner noted that this represents voiding every five hours or so, which, if anything, is less than normal.  The Veteran also reported hesitancy and occasional urgency.  He also stated that he is not able to get sleep because he is up urinating all night, approximately every two hours.  The examiner noted that the Veteran has a habit of drinking a couple of large glasses of water late in the evening.  The Veteran had no symptoms of dysuria.  He did state that his urine stream is occasionally split and that he has occasional dribbling.  He denied urinary incontinence and the examiner found that the Veteran did not have any chronic disability related to urinary dysfunction.  

In January 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran reported that he gets up about three to four times every night to urinate.  He also stated that he urinates frequently during the day.  He stated that his increased urinary frequency started about three or four years ago.  

The Veteran was afforded another VA examination in August 2009.  During that examination the Veteran denied having any urinary frequency or urgency.  The Veteran stated that he voids four times at night and five to six times during the day, all without urgency or hesitancy.  The Veteran stated that his stream was moderate and denied any dysuria or incontinence.  A diagnosis of benign prostatic hyperplasia was made on digital rectal examination.  

The most recent VA examination on record was provided in July 2012.  During that examination the Veteran reported that he must urinate between four and five times per night and two to three times during the day.  He stated that he has some dribbling after voiding.  The examiner who conducted the examination noted that the Veteran had a confirmed diagnosis of benign prostatic hypertrophy.  She stated that the Veteran's voiding dysfunction was etiologically related to his benign prostatic hypertrophy and that there was no evidence of urinary tract infection or prostate cancer.  She noted that, per medical literature, urinary frequency, incomplete emptying and nocturia are major symptoms of benign prostatic hypertrophy.  The examiner concluded that the Veteran's symptoms of urinary urgency and frequency are not due to service, did not have their onset in service and are not related to an undiagnosed illness.  In so finding, the examiner noted that the Veteran's benign prostatic hypertrophy is a diagnosable condition and it not caused by an undiagnosed illness.  

Records received from the Social Security Administration consist of both VA and private treatment records.  These records show findings consistent with those discussed above.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for urinary frequency and urgency.  Accordingly, entitlement to service connection for that condition is not warranted.  

With regard to the portion of that claim pertaining to a claimed undiagnosed illness, the Board finds that the Veteran does not have an undiagnosed illness manifested by urinary dysfunction.  In so finding, the Board notes that VA examinations indicate that the Veteran's urinary dysfunction is due to an actual diagnosed condition.  Entitlement to service connection based on undiagnosed illness may not be granted when the symptomatology is due to an actual diagnosed condition.  Accordingly, that portion of the claim must be denied.

To establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

Although the evidence of record reveals that the Veteran has been diagnosed with urinary dysfunction, the claim fails because of the lack of evidence of an in-service incurrence or injury and the lack of evidence of a nexus between the Veteran's urinary dysfunction and an in-service incurrence or injury.  In so finding, the Board notes the numerous VA examinations of record, most notably the examination performed in July 2012.  The Board noted that the examiner who conducted that examination considered the entirety of the evidence of record.  The examiner noted that the Veteran's urinary dysfunction did not begin in service and is not otherwise related to service.  Instead, the examiner determined that the Veteran's urinary dysfunction is related to his benign prostatic hypertrophy.  The report included a thorough review of the evidence and a well-reasoned medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his urinary dysfunction is in some way related to service consists entirely of his own statements.  The Board has fully considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a relationship between his period of service and current urinary dysfunction.  Even according the Veteran's vague assertions of symptoms some probative value, they are outweighed by the objective medical evidence indicating that his urinary dysfunction is not related to an undiagnosed illness, his period of active service or any event therein.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disability and his period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the claimed condition is related to the Veteran's period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for urinary dysfunction, including as due to an undiagnosed illness.  As there is a preponderance of evidence against the claim it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by letters from the RO to the Veteran dated in June 2002, July 2002, May 2003, July 2003, January 2005, March 2004, April 2007, April 2008, October 2010 and June 2012.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required, as indicated under the facts and circumstances of this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  On several occasions the Board has remanded the claim and directed the RO/AMC to attempt to obtain the Veteran's service treatment records for his period of active duty from June 1980 to September 1992.  The RO/AMC has made numerous attempts to obtain these records and has also asked the Veteran to identify all service department facilities where he received in-service treatment, as well as private physicians and hospitals.  The Veteran did not respond.  Accordingly, the Board finds that VA has done as much as it can to development the record and has met the duty to notify and the duty to assist.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.

The Veteran has been afforded several VA examinations on the issues under review during the course of his appeal.  On several occasions the Board found that the reports from the examination were no adequate for VA rating purposes.  With regard to the issues decided above, the reports from the most recent VA examinations show that the examiners thoroughly reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  According, VA has met the duty to assist and further examinations on those issues are not indicated.  


ORDER

Entitlement to service connection for a skin disorder is granted. 

Entitlement to service connection for generalized joint pain is denied. 

Entitlement to service connection for renal insufficiency is denied. 

Entitlement to service connection for urinary dysfunction is denied.




REMAND

The Veteran has also claimed entitlement to service connection for tremors and seizures, headaches, fatigue, short-term memory loss, sleep disturbance and an acquired psychiatric disorder.  For each of those issues the Board finds that further development is necessary.  Unfortunately, this requires that those issues once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

First, the Board observes that the acquired psychiatric disorder claim was previously framed as one for an anxiety attacks.  The United States Court of Appeals for Veterans Claims (Court) has held that claims asserting entitlement to service connection for a psychiatric disorder amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As the evidence of records indicates that the Veteran may have a different acquired psychiatric disorder the Board has recharacterized that claim to include all acquired psychiatric disorders.  

Remand of the acquired psychiatric disorder claim is required as the VA examinations of record do not adequately address all psychiatric disabilities demonstrated by the Veteran.  Specifically, the Board notes that the report from the July 2012 VA examination indicates that the Veteran may have a depressive disorder.  The VA examiner who conducted that examination found that there was no objective evidence that the Veteran's depression was caused or aggravated by his environmental exposures during deployment.  This opinion fails to address whether or not the Veteran's depression may be due to some other event in service or whether or not his depression have been caused or aggravated by a service-connected disorder.  Accordingly, a new examination on that issue is required.  

In addition, the Board notes that the VA examinations of record also fail to adequately address the Veteran's claim of entitlement to service connection for seizures or tremors.  In this regard, the Board notes that the Board's remands in April 2007, October 2010 and April 2012 all stressed that the Veteran should be afforded a period of observation and evaluation at a VA facility for his claimed seizures and/or tremors.  The Veteran has still not been afforded such a period.  Instead, the examiner who conducted the VA examination in July 2012 stated only that there was no objective evidence of a seizure disorder and that an opinion was therefore not required.  In explaining this statement the examiner noted that there were diagnoses of seizures and pseudo-seizures in the Veteran's treatment records, but found that the history and medical records did not support a diagnosis of a seizure disorder and that Veteran does not currently have a neurological condition to give a diagnosis for his subjective symptoms of "spells/seizures."  This examination reports is completely inadequate.  First, while the examiner noted that the Veteran's treatment records did contain relevant diagnoses he did not comment on them in any meaningful way.  Moreover, the examiner failed to provide more than a cursory rationale for his determination that the Veteran did not have a seizure disorder.  Accordingly, an additional examination to ascertain the nature of the Veteran's claimed seizures is required; that examination should include the requested observation period.  

Finally, the Veteran's claims asserting entitlement to service connection for short-term memory loss, sleep disturbance, headaches, fatigue, and erectile dysfunction must also be remanded as they are inextricably intertwined with the Veteran's service connection claims for an acquired psychiatric disorder and seizures.  For each of the inextricably intertwined issues there is medical evidence supporting a finding that they may be secondary to either the Veteran's acquired psychiatric disorder or his claimed seizures.  In other words, those claims may be affected if entitlement to service connection for either an acquired psychiatric disorder or seizures is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on those claims is therefore deferred.  

For each of the issues being remanded, the Board notes that while the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Court has held that this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolved prior to the Secretary's adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, even if an examiner finds that the Veteran does not currently have one or more of the conditions claimed, their examination report must adequately address the existence of any such disability at any time during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from the Alexandria VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2012 to the present.  

2.  Thereafter, the Veteran should be scheduled for a comprehensive VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.  

For each acquired psychiatric disorder diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is due to a disease or injury that was incurred during the Veteran's military service.  A clear rationale for all opinions expressed would be helpful and a discussion of the facts and principles involved would be of consideration assistance to the Board.  

In providing his or her opinion, the examiner may not simply rely on any absence of treatment in the Veteran's available service treatment records and must specifically comment on any lay statements made by the Veteran.  

3.  The Veteran should also be scheduled for a period of observation and evaluation at a VA facility.  The Veteran should be evaluated by at least two VA physicians, to include a specialist in undiagnosed illness disorders.  All indicated tests and studies should be performed and all clinical findings should be reported in detail and correlated to specific diagnoses.  The claims file and a complete copy of this remand must be made available to the evaluating physicians.  The examination report must include a thorough discussion of the Veteran's medical history and lay assertions.  

Based on a thorough review of the evidence of record and observation of the Veteran, the examiners should provider opinions with complete rationale addressing the Veteran's claimed seizure disorder.  If a seizure disorder is not diagnosed the examiners should discuss and comment on the cause and nature of the events that have been described as seizures and/or pseudo seizures.  

The examiners should then provider opinions, with complete rationale, as to whether it is at least as likely as not that any diagnosed condition had its onset during service or is related to the Veteran's period of active service.  If no condition is actually diagnosed the examiner should state whether it is at least as likely as not that the Veteran's reported seizure-type events are related to an undiagnosed illness.  Any such opinion must also be accompanied by a complete rationale.  

Regardless of the conclusions reached, each examiner must provide a thorough explanation as to the nature of the Veteran's reported seizure events, to include commentary on the Veteran's lay statements and a discussion of the medical bases for any opinions expressed.  

4.  The RO should ensure that the examination reports obtained comply with this remand and the questions presented in the RO's examination request.  Specifically, any rationale must include a discussion of the Veteran's service treatment records, the absence of service treatment records for the Veteran's period of service from June 1980 to September 1992, and any lay statements as to symptomatology dating back to service.  If any of the reports obtained are insufficient, they should be returned to the examiner for necessary corrective action, as appropriate.

5.  When the requested development has been completed the case should again be reviewed by the RO/AMC, and the RO/AMC should make sure that all records considered by the examiner are associated with the claims file or electronic (virtual) record available for appellate review.  The RO/AMC should readjudicate the claim, to include consideration of any additional evidence submitted or available and consideration of the inextricably intertwined claims.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


